DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 08/16/2021. Claims 1-20 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Sunwoo Lee, applicants’ representative with Reg. No. 43337, on 08/24/2022.
The application has been amended as follows: 
In the claim:
	Claim 1: 	Replace “electrode,” in line 2 with -- electrodes --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a touch display device, a touch driving circuit, and a touch driving method thereof enable to improve a resolution for multi-touch by varying an amplification gain of a touch sensing signal according to a distance of touch peak values between adjacent touch sensing signals. Independent claims 1 and 13 identify the uniquely distinct limitations, “a touch controller configured to control an amplification gain of the touch sensing circuit by extracting a plurality of single touch sensing data having touch peak values from the digital touch sensing output signal and by comparing a distance of touch peak values between adjacent single touch sensing data with a predetermined reference distance.” Independent claim 18 identifies the uniquely distinct limitations, “extracting a plurality of single touch sensing data having touch peak values from the processed data, and determining a distance of touch peak values between adjacent single touch sensing data; comparing the distance of touch peak values between adjacent single touch sensing data to a reference distance; and increasing an amplification gain of the touch sensing signal when the distance of touch peak values between adjacent single touch sensing data is smaller than the reference distance.” The closest prior art, Shin (US 2018/0004353 A1,) discloses a related touch display device comprising a touch driving circuit, and an associated touch driving method thereof (see at least Figs. 1, 6 and 7,) the touch display device comprising: a display panel [100, TSP] including a plurality of touch electrodes [Cs] and a plurality of touch lines [111] (see Figs. 1-3;) a touch sensing circuit [112, ACR, PREAMP, INT, 117, 115] configured to generate a digital touch sensing output signal by accumulating touch sensing signals transmitted from the plurality of touch electrodes through the plurality of touch lines (see at least Fig. 6 and the corresponding description, specifically at least ¶¶ 96-97;) and a touch controller [114, 116] configured to control an amplification gain of the touch sensing circuit (see at least Fig. 6; ¶ 99.) The Shin reference, either singularly or in combination, fails to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2019/0187832 A1) also discloses a related touch display device comprising a touch driving circuit and an associated touch driving method thereof, capable of varying an amplification gain of an operational amplifier of the touch sensing circuit (see at least Figs. 1-5; ¶¶ 110, 111, 115, 116, 136, 137.) Kim et al. (US 2021/0117035 A1) also discloses a related touch display device comprising a touch driving circuit and an associated touch driving method thereof, capable of varying an amplification gain of an operational amplifier of the touch sensing circuit (see at least Figs. 6, 9, 15, 16; ¶ 8.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626